        Case 2:09-cr-00008-DWM Document 34 Filed 09/03/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COUIUr
                     FOR ^n-IE DISTRICT OF MONTANA
                           MISSOULA DIVISION



 United States of America,                         CR 09-08-BU-DWM
                                                   CR 09-10-BU-DWM
                     Plaintiff,                    CR 09-13-BU-DWM

 vs.
                                                          ORDER
'I'yrone Dysc, William Marlin, and
Michael Sullivan,

                      Defendants.



       'I'hc government having moved to amend the restitution payee,

IT IS ORDERED that any additional restitution payments due to Elmer

Mendenhall shall be disbursed to LaVaughn Mendenhall the Successor Trustee for

the estate of Elmer Mendenhall, in care of LaVaughn Mendenhall, 7625 Bill Burns


Road, Emmett, ID 8361^.

       DATED this^_ day of September, 2020.




                                                    bl\py, District Judge
                                      United Staj6s Di^*ict Court
